UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2081


In re: DENNIS RAY GRAVES,

                Petitioner.



   On Petition for Writ of Mandamus.        (1:16-cv-01131-JCC-JFA)


Submitted:   March 30, 2017                    Decided:   April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Dennis Ray Graves, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dennis Ray Graves petitions for a writ of mandamus seeking

an order directing the state court to vacate his convictions and

sentence.       We conclude that Graves is not entitled to mandamus

relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     Mandamus may not be used as a substitute for appeal.                    In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                         This

court    does    not   have     jurisdiction     to    grant    mandamus     relief

against state officials, Gurley v. Superior Court of Mecklenburg

Cty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have

jurisdiction      to   review    final   state      court     orders,     Dist.    of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

        The relief sought by Graves in not available by way of

mandamus.        Accordingly,     although     we     grant    Graves     leave    to

proceed in forma pauperis, we deny the petition for writ of

mandamus.       We dispense with oral argument because the facts and

legal    contentions    are     adequately     presented       in   the   materials

                                         2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     3